DETAILED ACTION
	The current Office Action is in response to the papers submitted 01/25/2022.  Claims 1 – 3, 5 – 8, 10 – 16, 18 – 21, and 23 - 24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, 5 – 8, 10 – 16, 18 – 21, and 23 - 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Pub. No.: US 2014/0325148) referred to as Choi1 in view of Choi et al. (Pub. No.: US 2016/0246713) referred to as Choi2 in view of Kuzmin et al. (Pub. No.: US 2014/0365719) referred to as Kuzmin.
With regard to claim1, Choi1 teaches a nonvolatile memory device [300A, Fig 2; Paragraph 0048; Multiple examples of nonvolatile memory are disclosed as the memory in the memory device] including a plurality of memory blocks [Fig 3; Paragraphs 0048 and 0071; Flash memory is organized in blocks and the bad block management operation performed in the memory shows the memory includes blocks]; and
a controller [310A, Fig 2] suitable for checking a number blocks among the plurality of memory blocks [Fig 3; S130, Fig 7; Paragraphs 0048, 0071, and 0090 - 0093; The blocks in flash memory are checked to send a response status information back to the host], generating or updating status information [S130, Fig 7; S130, Fig 7; S139-1 and S139-2, Fig 8; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed] depending on a result of the checking [S130, Fig 7; Paragraph 0085; The checking of the memory results in the state information being created and sent to the host], and outputting the status information [S130, Fig 7; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed] by including the status information [S130, Fig 7; S139-1 and S139-2, Fig 8; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed] in a response [S139-1 and S139-2, Fig 8; RES, Fig 9] to be outputted to a host [200, Fig 2] when the generated or updated status information [S130, Fig 7; S130, Fig 7; S139-1 and S139-2, Fig 8; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed] exists after a command [S131, Fig 8] is completed [Paragraphs 0090 – 0093; Status information is updated and/or generated based on the analyzing command being completed and sent to the host to indicate if the host can perform a desired operation].
However, Choi1 may not specifically disclose the limitation of a controller suitable for checking a number of free blocks of memory and outputting status information after a command inputted from the host is completed in response to the command inputted from the host.
Choi2 discloses a controller [314-1 or 324-1, Fig 2] suitable for checking a number of free blocks of memory [310B or 320B, Fig 2; Paragraph 0062; The controller sends an amount of free blocks to the host showing the controller at one time checked to know what the amount of free blocks are in the memory].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Choi2 in Choi1, because it allows the garbage collection performed in flash memory to be controlled by the host which allows the host to control input/output latency of the storage device [Paragraphs 0006 and 0013].
However, Choi1 in view of Choi2 may not specifically disclose the limitation of outputting status information after a command inputted from the host is completed in response to the command inputted from the host.
Kuzmin discloses outputting status information [1113, Fig 11A] after a command [1107, Fig 11A] inputted from the host [105, Fig 1] is completed in response to the command [1107, Fig 11A] inputted from the host [105, Fig 1; Paragraphs 0137 – 0139; The host sends a command to search a bitmap for status information and when the search command is completed the result of the search is sent back to the host].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kuzmin in Choi1 in view of Choi2, because it allows the scheduling of maintenance operations such as garbage collection so as not to interfere with other read and write operations requested by the host [Paragraphs 0035 – 0036 and 0071].
With regard to claim 2, Choi1 teaches the controller [310A, Fig 2] generates the status information [S130, Fig 7; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed].
Choi2 discloses the controller [314-1 or 324-1, Fig 2] generates the status information when the number of free blocks among the blocks is less than a first preset reference [Paragraph 0084; When the number of free blocks is less than a first preset reference, such as 10, the controller sends to the host busy status information due to a garbage collection request].
With regard to claim 3, Choi1 teaches the controller [310A, Fig 2] updates the status information [S130; The RES is updated each time a command from the host is received].
Choi2 discloses the controller [314-1 or 324-1, Fig 2] updates the status information when the number of free blocks among the blocks changes by an amount greater than or equal to a second preset reference [Paragraph 0084; Status information is changed by from busy to not busy once the number of free blocks has changed by being increased by a reference amount which is the difference between a current threshold number of free blocks and a current number of free blocks].
With regard to claim 5, Choi1 teaches wherein the response includes a flag [S130, Fig 7; RES, Fig 9; The RES signal indicating whether to perform the access command is a flag], and
wherein the controller [310A, Fig 2] sets the flag when the status information is included in the response [S130, Fig 7; RES, Fig 9; RES indicating to or not to perform an access command is setting the RES flag].
With regard to claim 6, Choi1 teaches a host [200, Fig 2] suitable for generating and outputting a command [S120, Fig 7; CMD1 and CMD2, Fig 9; The access command was generated and output from the host]; and
a memory system [300A, Fig 2] including a nonvolatile memory device [300A, Fig 2; Paragraph 0048; Multiple examples of nonvolatile memory are disclosed as the memory in the memory device] which includes a plurality of memory blocks [Fig 3; Paragraphs 0048 and 0071; Flash memory is organized in blocks and the bad block management operation performed in the memory shows the memory includes blocks],
wherein the memory system [300A, Fig 2] checks a number of blocks among the plurality of memory blocks [Fig 3; S130, Fig 7; Paragraphs 0048, 0071, and 0090 - 0093; The blocks in flash memory are checked to send a response status information back to the host], and generates or updates status information [S130, Fig 7; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed] depending on a result of the checking [S130, Fig 7; Paragraph 0085; The checking of the memory results in the state information being created and sent to the host],
wherein the memory system [300A, Fig 2] outputs the status information [S130, Fig 7; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed] by including the status information [S130, Fig 7; S139-1 and S139-2, Fig 8; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed] in a response [S139-1 and S139-2, Fig 8; RES, Fig 9] to be outputted to a host [200, Fig 2] when the generated or updated status information [S130, Fig 7; S130, Fig 7; S139-1 and S139-2, Fig 8; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed] exists after a command [S131, Fig 8] is completed [Paragraphs 0090 – 0093; Status information is updated and/or generated based on the analyzing command being completed and sent to the host to indicate if the host can perform a desired operation], and
wherein the host [200, Fig 2] selectively generates a command depending on the status information [S130, Fig 7; RES, Fig 9; S230 and S240, Fig 10; Paragraphs 0092 and 0098 - 0099; The host generates a second command based on the status information] transferred from the memory system [300A, Fig 2].
However, Choi1 may not specifically disclose the limitations of a memory system that checks a number of free blocks of memory, a host selectively generating a garbage command, outputs the garbage collection command to the memory system at a time determined by the host, and outputting status information after a command inputted from the host is completed in response to the command inputted from the host.  
Choi2 discloses a memory system [310B and 320A, Fig 2] that checks a number of free blocks of memory [310B or 320B, Fig 2; Paragraph 0062; The controller sends an amount of free blocks to the host showing the controller at one time checked to know what the amount of free blocks are in the memory], a host [200B, Fig 2] selectively generating a garbage command [1) Execute GC and 2) Execute GC, Fig 10; Paragraphs 0084 – 0085], and outputs the garbage collection command [1) Execute GC and 2) Execute GC, Fig 10; Paragraphs 0084 – 0085] to the memory system [310B and 320A, Fig 2] at a time determined by the host [200B, Fig 2; Paragraphs 0084 – 0085; The garbage collection commands transmitted from the host to the memory shows the host determined to send the garage collection command].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Choi2 in Choi1, because it allows the garbage collection performed in flash memory to be controlled by the host which allows the host to control input/output latency of the storage device [Paragraphs 0006 and 0013].
However, Choi1 in view of Choi2 may not specifically disclose the limitation of outputting status information after a command inputted from the host is completed in response to the command inputted from the host.
Kuzmin discloses outputting status information [1113, Fig 11A] after a command [1107, Fig 11A] inputted from the host [105, Fig 1] is completed in response to the command [1107, Fig 11A] inputted from the host [105, Fig 1; Paragraphs 0137 – 0139; The host sends a command to search a bitmap for status information and when the search command is completed the result of the search is sent back to the host].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kuzmin in Choi1 in view of Choi2, because it allows the scheduling of maintenance operations such as garbage collection so as not to interfere with other read and write operations requested by the host [Paragraphs 0035 – 0036 and 0071].
With regard to claim 7, Choi1 teaches the memory system [300A, Fig 2] generates the status information [S130, Fig 7; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed].
Choi2 discloses the memory system [310B and 320A, Fig 2] generates the status information when the number of free blocks among the blocks is less than a first preset reference [TEXEC_GCT=10, Fig 10; Paragraph 0084; When the number of free blocks is less than a first preset reference, such as 10, the controller sends to the host busy status information due to a garbage collection request].
With regard to claim 8, Choi1 teaches the memory system [300A, Fig 2] updates the status information [S130; The RES is updated each time a command from the host is received].
Choi2 discloses the memory system [310B and 320A, Fig 2] updates the status information when the number of free blocks among the blocks changes by an amount greater than or equal to a second preset reference [Paragraph 0084; Status information is changed from busy to not busy once the number of free blocks has changed by being increased by a reference amount which is the difference between a current threshold number of free blocks and a current number of free blocks].
With regard to claim 10, Choi1 teaches the host [200, Fig 2] checks the status information included in the response [S130, Fig 7; S135, Fig 8; RES, Fig 9; S240, Fig 10; S350, Fig 12; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed which the hosts checks].
With regard to claim 11, Choi1 teaches wherein the response includes a flag [S130, Fig 7; RES, Fig 9; The RES signal indicating whether to perform the access command is a flag], and
wherein the memory system [300A, Fig 2] sets the flag when the status information is included in the response [S130, Fig 7; RES, Fig 9; RES indicating to or not to perform an access command is setting the RES flag].
With regard to claim 12, Choi1 teaches the host [200, Fig 2] checks the flag included in the response, checks the status information included in the response when the flag is in a set state [S130, Fig 7; S135, Fig 8; RES, Fig 9; S240, Fig 10; S350, Fig 12; The host checks the status information which is a flag when it is set by receiving the RES command from the memory].
Choi2 discloses the host [200B, Fig 2] sending a garbage command [1) Execute GC and 2) Execute GC, Fig 10; Paragraphs 0084 – 0085] to the memory system [310B and 320A, Fig 2] at a time determined by the host [200B, Fig 2; Paragraphs 0084 – 0085; The garbage collection commands transmitted from the host to the memory shows the host determined to send the garage collection command].
Kuzmin discloses a host [105, Fig 1] selectively generating a garbage collection command [1115, Fig 11A] depending on a result of the checking of the status information [1113, Fig 11A] and outputs the garbage collection command [1115, Fig 11A] to the memory system [107, Fig 1] at a time determined by the host [105, Fig 1; Paragraphs 0136 – 0137; Status information in the list is sent from the controller to the host where the host uses the status information to determine when to send a garbage collection operation to the memory controller].
With regard to claim 13, Choi1 teaches a host [200, Fig 2] suitable for generating and outputting a command [S120, Fig 7; CMD1 and CMD2, Fig 9; The access command was generated and output from the host].
Choi2 discloses teaches the host [200B, Fig 2] generates the garbage collection command [1) Execute GC and 2) Execute GC, Fig 10; Paragraphs 0084 – 0085] when the number of free blocks among the memory blocks is less than a third preset reference [TEXEC_GCT=8, Fig 10; The first and second garbage collection commands are sent when the number of free blocks are less than a third preset of 8], and
wherein the third preset reference [TEXEC_GCT=8, Fig 10] is less than the first preset reference [TEXEC_GCT=10, Fig 10].
With regard to claim 14, Choi1 teaches a method for operating a memory system [300A, Fig 2] including a nonvolatile memory device [300A, Fig 2; Paragraph 0048; Multiple examples of nonvolatile memory are disclosed as the memory in the memory device] which includes a plurality of memory blocks [Fig 3; Paragraphs 0048 and 0071; Flash memory is organized in blocks and the bad block management operation performed in the memory shows the memory includes blocks], the method comprising:
checking a number of blocks among the memory blocks [Fig 3; S130, Fig 7; Paragraphs 0048, 0071, and 0090 - 0093; The blocks in flash memory are checked to send a response status information back to the host] and generating or updating status information [S130, Fig 7; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed] depending on a result of the checking [S130, Fig 7; Paragraph 0085; The checking of the memory results in the state information being created and sent to the host]; and
outputting the status information [S130, Fig 7; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed] by including the status information [S130, Fig 7; S139-1 and S139-2, Fig 8; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed] in a response [S139-1 and S139-2, Fig 8; RES, Fig 9] to be outputted to a host [200, Fig 2] when the generated or updated status information [S130, Fig 7; S130, Fig 7; S139-1 and S139-2, Fig 8; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed] exists after a command [S131, Fig 8] is completed [Paragraphs 0090 – 0093; MPEP 2111.04(II); Status information is updated and/or generated based on the analyzing command being completed and sent to the host to indicate if the host can perform a desired operation.  The broadest reasonable interpretation is that this step is not required since it is based on a condition of status information existing after a command is completed which is not required].
However, Choi1 may not specifically disclose the limitations of a memory system that checks a number of free blocks of memory.
Choi2 discloses a memory system [310B and 320A, Fig 2] that checks a number of free blocks of memory [310B or 320B, Fig 2; Paragraph 0062; The controller sends an amount of free blocks to the host showing the controller at one time checked to know what the amount of free blocks are in the memory].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Choi2 in Choi1, because it allows the garbage collection performed in flash memory to be controlled by the host which allows the host to control input/output latency of the storage device [Paragraphs 0006 and 0013].
However, Choi1 in view of Choi2 may not specifically disclose the limitation of outputting status information after a command inputted from the host is completed in response to the command inputted from the host.
Kuzmin discloses outputting status information [1113, Fig 11A] after a command [1107, Fig 11A] inputted from the host [105, Fig 1] is completed in response to the command [1107, Fig 11A] inputted from the host [105, Fig 1; Paragraphs 0137 – 0139; The host sends a command to search a bitmap for status information and when the search command is completed the result of the search is sent back to the host].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kuzmin in Choi1 in view of Choi2, because it allows the scheduling of maintenance operations such as garbage collection so as not to interfere with other read and write operations requested by the host [Paragraphs 0035 – 0036 and 0071].
With regard to claim 15, Choi1 teaches checking a number of blocks among the plurality of memory blocks [Fig 3; S130, Fig 7; Paragraphs 0048, 0071, and 0090 - 0093; The blocks in flash memory are checked to send a response status information back to the host].
Choi2 discloses checking the number of free blocks [310B or 320B, Fig 2; Paragraph 0062; The controller sends an amount of free blocks to the host showing the controller at one time checked to know what the amount of free blocks are in the memory] includes;
a first checking step of checking whether the number of free blocks among the memory blocks is less than a first preset reference [TEXEC_GCT=10, Fig 10; Paragraph 0084; When the number of free blocks is less than a first preset reference, such as 10, the controller sends to the host busy status information due to a garbage collection request]; and
generating the status information when the number of free blocks is less than the first preset reference [TEXEC_GCT=10, Fig 10; MPEP 2111.04(II); Paragraph 0084; When the number of free blocks is less than a preset reference, such as 10, the controller sends to the host busy status information due to a garbage collection request.  The broadest reasonable interpretation is that this step is not required since it is based on a condition of the number of free blocks being less than a first preset reference which is not required].
With regard to claim 16, Choi1 teaches checking a number of blocks among the plurality of memory blocks [Fig 3; S130, Fig 7; Paragraphs 0048, 0071, and 0090 - 0093; The blocks in flash memory are checked to send a response status information back to the host].
Choi2 discloses checking the number of free blocks further [310B or 320B, Fig 2; Paragraph 0062; The controller sends an amount of free blocks to the host showing the controller at one time checked to know what the amount of free blocks are in the memory] includes:
a second checking step of checking whether the number of free blocks among the memory blocks changes by an amount greater than or equal to a second preset reference [Paragraph 0084; Status information is changed from busy to not busy once the number of free blocks has changed by being increased by a reference amount which is the difference between a current threshold number of free blocks and a current number of free blocks]; and
updating the status information when the number of free blocks changes by an amount greater than or equal to the second preset reference [Paragraph 0084; MPEP 2111.04(II); Status information is changed from busy to not busy once the number of free blocks has changed by being increased by a reference amount which is the difference between a current threshold number of free blocks and a current number of free blocks.  The broadest reasonable interpretation is that this step is not required since it is based on a condition of the number of free blocks changing by an amount greater than or equal to the second preset reference which is not required].
With regard to claim 18, Choi1 teaches the response includes a flag [S130, Fig 7; RES, Fig 9; The RES signal indicating whether to perform the access command is a flag], and
wherein outputting the status information [S130, Fig 7; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed] further includes setting the flag when the status information is included in the response [S130, Fig 7; RES, Fig 9; MPEP 2111.04(II); RES indicating to or not to perform an access command is setting the RES flag.  The broadest reasonable interpretation is that this step is not required since it is based on a condition of the status information being in the response which is not required].
With regard to claim 19, Choi1 teaches a method for operating a data processing system [Fig 2] including a host [200, Fig 2] capable of generating and outputting a command [S120, Fig 7], and a memory system [300A, Fig 2] including a nonvolatile memory device [300A, Fig 2; Paragraph 0048; Multiple examples of nonvolatile memory are disclosed as the memory in the memory device] which includes a plurality of memory blocks [Fig 3; Paragraphs 0048 and 0071; Flash memory is organized in blocks and the bad block management operation performed in the memory shows the memory includes blocks], the method comprising:
checking, by the memory system [300A, Fig 2], a number of blocks among the memory blocks [Fig 3; S130, Fig 7; Paragraphs 0048, 0071, and 0090 - 0093; The blocks in flash memory are checked to send a response status information back to the host] and generating or updating, by the memory system [300A, Fig 2], status information [S130, Fig 7; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed] depending on a result of checking the number of blocks [S130, Fig 7; Paragraph 0085; The checking of the memory results in the state information being created and sent to the host];
generating, by the host [200, Fig 2], a command and outputting, by the host [200, Fig 2], the command [S120, Fig 7] to the memory system [300A, Fig 2];
a first outputting step of including, by the memory system [300A, Fig 2], the status information [S130, Fig 7; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed] by including the status information [S130, Fig 7; S139-1 and S139-2, Fig 8; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed] in a response [S139-1 and S139-2, Fig 8; RES, Fig 9] to be outputted to a host [200, Fig 2] when the generated or updated status information [S130, Fig 7; S130, Fig 7; S139-1 and S139-2, Fig 8; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed] exists after a command [S131, Fig 8] is completed [Paragraphs 0090 – 0093; Status information is updated and/or generated based on the analyzing command being completed and sent to the host to indicate if the host can perform a desired operation]; and
a second outputting step of checking, by the host [200, Fig 2], the status information included in the response [S130, Fig 7; RES, Fig 9; S230 and S240, Fig 10; Paragraphs 0092 and 0098 - 0099; The host generates a second command based on the status information], selectively generating, by the host [200, Fig 2], a command [CMD2, Fig 9; S240, Fig 10; S350, Fig 12] depending on a result of checking the status information [S130, Fig 7; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed] and outputting the command [CMD2, Fig 9; S240, Fig 10; S350, Fig 12] to the memory system [300A, Fig 2].
However, Choi1 may not specifically disclose the limitations of a memory system that checks a number of free blocks of memory, outputting status information after a command inputted from the host is completed in response to the command inputted from the host, and a host selectively generating a garbage collection command depending on a result of the checking of the status information and outputs the garbage collection command to the memory system at a time determined by the host.
Choi2 discloses a memory system [310B and 320A, Fig 2] that checks a number of free blocks of memory [310B or 320B, Fig 2; Paragraph 0062; The controller sends an amount of free blocks to the host showing the controller at one time checked to know what the amount of free blocks are in the memory], a host [200B, Fig 2] selectively generating a garbage command [1) Execute GC and 2) Execute GC, Fig 10; Paragraphs 0084 – 0085], and outputs the garbage collection command [1) Execute GC and 2) Execute GC, Fig 10; Paragraphs 0084 – 0085] to the memory system [310B and 320A, Fig 2] at a time determined by the host [200B, Fig 2; Paragraphs 0084 – 0085; The garbage collection commands transmitted from the host to the memory shows the host determined to send the garage collection command].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Choi2 in Choi1, because it allows the garbage collection performed in flash memory to be controlled by the host which allows the host to control input/output latency of the storage device [Paragraphs 0006 and 0013].
However, Choi1 in view of Choi2 may not specifically disclose the limitation of outputting status information after a command inputted from the host is completed in response to the command inputted from the host and a host selectively generating a garbage collection command depending on a result of the checking of the status information and outputs the garbage collection command to the memory system at a time determined by the host.
Kuzmin discloses outputting status information [1113, Fig 11A] after a command [1107, Fig 11A] inputted from the host [105, Fig 1] is completed in response to the command [1107, Fig 11A] inputted from the host [105, Fig 1; Paragraphs 0137 – 0139; The host sends a command to search a bitmap for status information and when the search command is completed the result of the search is sent back to the host] and a host [105, Fig 1] selectively generating a garbage collection command [1115, Fig 11A] depending on a result of the checking of the status information [1113, Fig 11A] and outputs the garbage collection command [1115, Fig 11A] to the memory system [107, Fig 1] at a time determined by the host [105, Fig 1; Paragraphs 0136 – 0137; Status information in the list is sent from the controller to the host where the host uses the status information to determine when to send a garbage collection operation to the memory controller].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kuzmin in Choi1 in view of Choi2, because it allows the scheduling of maintenance operations such as garbage collection so as not to interfere with other read and write operations requested by the host [Paragraphs 0035 – 0036 and 0071].
With regard to claim 20, Choi1 teaches checking, by the memory system [300A, Fig 2], a number of blocks among the plurality of memory blocks [Fig 3; S130, Fig 7; Paragraphs 0048, 0071, and 0090 - 0093; The blocks in flash memory are checked to send a response status information back to the host].
Choi2 discloses checking, by the memory system [310B and 320A, Fig 2], the number of free blocks [310B or 320B, Fig 2; Paragraph 0062; The controller sends an amount of free blocks to the host showing the controller at one time checked to know what the amount of free blocks are in the memory] includes;
a first checking step of checking whether the number of free blocks among the memory blocks is less than a first preset reference [TEXEC_GCT=10, Fig 10; Paragraph 0084; When the number of free blocks is less than a first preset reference, such as 10, the controller sends to the host busy status information due to a garbage collection request]; and
generating the status information when the number of free blocks is less than the first preset reference [TEXEC_GCT=10, Fig 10; Paragraph 0084; MPEP 2111.04(II); When the number of free blocks is less than a preset reference, such as 10, the controller sends to the host busy status information due to a garbage collection request.  The broadest reasonable interpretation is that this step is not required since it is based on a condition of the number of free blocks being less than a first preset reference which is not required].
With regard to claim 21, Choi1 teaches checking, by the memory system [300A, Fig 2], a number of blocks among the plurality of memory blocks [Fig 3; S130, Fig 7; Paragraphs 0048, 0071, and 0090 - 0093; The blocks in flash memory are checked to send a response status information back to the host].
Choi2 discloses checking, by the memory system [310B and 320A, Fig 2], the number of free blocks further [310B or 320B, Fig 2; Paragraph 0062; The controller sends an amount of free blocks to the host showing the controller at one time checked to know what the amount of free blocks are in the memory] includes:
a second checking step of checking whether the number of free blocks among the memory blocks changes by an amount greater than or equal to a second preset reference [Paragraph 0084; Status information is changed from busy to not busy once the number of free blocks has changed by being increased by a reference amount which is the difference between a current threshold number of free blocks and a current number of free blocks]; and
updating the status information when the number of free blocks changes by an amount greater than or equal to the second preset reference [Paragraph 0084; MPEP 2111.04(II); Status information is changed from busy to not busy once the number of free blocks has changed by being increased by a reference amount which is the difference between a current threshold number of free blocks and a current number of free blocks.  The broadest reasonable interpretation is that this step is not required since it is based on a condition of the number of free blocks changing by an amount greater than or equal to the second preset reference which is not required].
With regard to claim 23, Choi1 teaches the response includes a flag [S130, Fig 7; RES, Fig 9; The RES signal indicating whether to perform the access command is a flag], and
wherein the second outputting step [S130, Fig 7; RES, Fig 9; S230 and S240, Fig 10; Paragraphs 0092 and 0098 - 0099; The host generates a second command based on the status information] includes:
a fourth checking step of checking the flag by the host [200, Fig 2; S130, Fig 7; S135, Fig 8; RES, Fig 9; S240, Fig 10; S350, Fig 12; The host checks the status information which is a flag when it is set by receiving the RES command from the memory]; and 
the host [200, Fig 2] checks the flag included in the response, checks the status information included in the response when the flag is in a set state [S130, Fig 7; S135, Fig 8; RES, Fig 9; S240, Fig 10; S350, Fig 12; MPEP 2111.04(II); The host checks the status information which is a flag when it is set by receiving the RES command from the memory.  The broadest reasonable interpretation is that this step is not required since it is based on a condition of the flag being set which is not required].
Choi2 discloses the host [200B, Fig 2] sending a garbage command [1) Execute GC and 2) Execute GC, Fig 10; Paragraphs 0084 – 0085] to the memory system [310B and 320A, Fig 2] at a time determined by the host [200B, Fig 2; Paragraphs 0084 – 0085; The garbage collection commands transmitted from the host to the memory shows the host determined to send the garage collection command].
Kuzmin discloses a host [105, Fig 1] selectively generating a garbage collection command [1115, Fig 11A] depending on a result of the checking of the status information [1113, Fig 11A] and outputs the garbage collection command [1115, Fig 11A] to the memory system [107, Fig 1] at a time determined by the host [105, Fig 1; Paragraphs 0136 – 0137; Status information in the list is sent from the controller to the host where the host uses the status information to determine when to send a garbage collection operation to the memory controller].
With regard to claim 24, Choi1 teaches a host [200, Fig 2] suitable for generating and outputting a command [S120, Fig 7; CMD1 and CMD2, Fig 9; The access command was generated and output from the host].
Choi2 discloses teaches the host [200B, Fig 2] generates the garbage collection command [1) Execute GC and 2) Execute GC, Fig 10; Paragraphs 0084 – 0085] when the number of free blocks among the memory blocks is less than a third preset reference [TEXEC_GCT=8, Fig 10; MPEP 2111.04(II); The first and second garbage collection commands are sent when the number of free blocks are less than a third preset of 8.  The broadest reasonable interpretation is that this step is not required since it is based on a condition of the number of free blocks being less than a third preset reference which is not required], and
wherein the third preset reference [TEXEC_GCT=8, Fig 10] is less than the first preset reference [TEXEC_GCT=10, Fig 10].

Response to Arguments
Applicant's arguments filed 01/25/2022 have been fully considered but they are not persuasive.
The Applicant argues on pages 13 - 16 that claims 1, 6, 14, and their respective dependent claims are allowed because Choi1 and Choi2 fail to teach the controller may output to the host with or without the status information in a response to the command inputted from the host depending on whether the status information exists or not after a command inputted from the host is completed.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
The amended claims do not recite the argued limitations.  There is no mention in the claims that the controller provides an output with or without the status information depending on whether the status information exists or not after a command inputted from the host is completed.  The claim specifically discloses that the status information is generated or updated and then the generated or updated status information is sent to the host in response to the command inputted from the host is completed.  This shows the output to the host based on the command being completed always contains status information.  There is no mention of any response to the host that may not include status information as argued.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., output to the host with or without the status information in a response to the command inputted from the host depending on whether the status information exists or not after a command inputted from the host is completed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant’s arguments are also moot in view of the new grounds of rejection.  The amendments have changed the scope of the claims requiring further search and consideration of the prior art.  The new grounds of rejection are a result of the further search and consideration of the prior art.
The Applicant argues on pages 16 – 17 that claims 19 – 21 and 24 are allowed based on the arguments regarding claims 1, 6, 14, and their respective dependent claims above and that Kuzmin fails to make up any deficiencies in Choi1 and Choi2.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
The reasoning in claims 19 – 21 and 24 and claims 1, 6, 14, and their respective dependent claims above is not the same.  The arguments against claims 1, 6, 14, and their respective dependent claims are based on limitations not in the claims.  The arguments against claims 19 – 21 and 24 correctly quotes the claim language.  Kuzmin discloses in figure 11A and paragraphs 0137 – 0139 the process of the host sending a command to the controller, the controller performing the command, and then the controller sending back status information based on the command from the host being completed. 
Memory 1111 in Kuzmin is used to store status information about erase units in memory.  As the system is running the status information is maintained in memory 1111.  Step 1107 shows the host sending a command to the controller to analyze the status information in memory 1111.  Step 1109 shows the controller performing the command from the host which includes performing the requested checking of the status information.  Step 1113 send the status information to the host once the checking command is completed by the controller.  Step 1115 shows the host using the received status information to schedule when to perform an operation such as a garbage collection operation.  This shows the claimed functions of receiving a search command from a host, performing the search command, and outputting status information to the host as a result of performing the search command received from the host.
The Applicant argues on pages 17 – 18 that claim 12 is allowed since the combination of Choi1, Choi2, and Kuzmin have been argued above to not disclose the new claim limitations in the amendments.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
The Examiner has responded to the arguments against the combination of references and the current claim limitations above.  The rejection of claim 12 is maintained based on the new grounds of rejection and reasoning used in the rejection of claim 6 since claim 12 is dependent on claim 6.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Selinger et al. (Pub. No.: US 2011/0161784) discloses receiving a command from a host at a controller, the controller performing the command, updating status information due to the command, sending to the host a result of the command and the updated status information, and the host scheduling operations based on the status information received from the host.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/           Primary Examiner, Art Unit 2136